DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to a Request for Continued Examination filed on 1/19/2021.
Claims 1-3, 5-7, 10-13, 15-16, 20, and 25 have been amended.
Claim 24 has been cancelled. Claims 9, 17, 19, and 22-23 were cancelled previously.
Claim 26 is a new claim that has been added.
Claims 1-8, 10-16, 18, 20-21, and 25-26 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 12-29, filed 12/15/2020, with respect to claims 1-8, 10-16, 18, 20-21, and 25 have been fully considered and are persuasive.  The rejection of claims 1-8, 10-16, 18, 20-21, and 25 has been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10-16, 18, 20-21, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 5, 11, and 15, the Examiner has reconsidered Applicant’s entire specification in light of Applicant’s arguments and in light of Applicant’s claim amendments, which are now directed to the transmission/reception of aggregation level indication information indicating multiple aggregation levels rather than a single aggregation level. Upon such reconsideration, the Examiner discovered that paragraph [0064] of Applicant’s specification is directed to transmission of indication information to the terminal in connection of the processing of the subframe information, which appears to parallel the claimed transmission/reception of aggregation level indication information. Such aggregation level indication information comprising multiple possible aggregation levels also appears to now correctly reflect “aggregation level indication information” as it is described for instance in at least paragraph [0169] of Applicant’s published specification, and therefore no longer raises issues under 35 U.S.C. 112(a) because such indication information is no longer directed to a single aggregation level. Therefore, it appears that at least the disclosure of transmission/reception of indication information in connection with subframe information in paragraph [0064] in combination with Applicant’s cited paragraphs [0171] and [0180] which state that processing aggregation level indication information is similar to the processing of subframe information does appear to provide support for transmission of aggregation level indication information similar to the transmission of the indication information for the subframe information. The claims as amended also are not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ERIC MYERS/Primary Examiner, Art Unit 2474